Citation Nr: 1545602	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain to include as due to undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 30 percent for diverticulitis.

3.  Propriety of reduction of the disability rating for posttraumatic stress disorder (PTSD) from 100 to 70 percent effective October 1, 2011.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD.

5.  Propriety of the discontinuation of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (housebound) from October 1, 2011.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2011, June 2012, and October 2013 decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

In August 2014, the Veteran withdrew a hearing request.


FINDINGS OF FACT

1.  Service connection is already in effect for left and right knee disabilities; a separate disability of the joints is not shown.

2.  Since the award of service connection, the Veteran's diverticulitis has been manifested by recurrent diarrhea and complaints of abdominal pain, nausea, and anemia; there is no showing of malnutrition or general debilitation.

3.  A May 2011 rating decision proposed a reduction of the disability rating for the Veteran's PTSD from 100 percent (in effect since May 4, 2007) to 70 percent.

4.  A July 2011 rating decision effectuated the proposed reduction for PTSD from 100 percent to 70 percent, effective October 1, 2011.

5.  The RO complied with the procedural requirements under 38 C.F.R. § 3.105(e) for effectuating rating reductions.

6.  The evidence following the assignment of the pre-reduction 100 percent disability rating for PTSD shows improvement of the Veteran's PTSD symptoms.

7.  Throughout the appeal period, PTSD has been manifested by deficiencies in most areas, such as social relationships, judgment, thinking, or mood; total occupational and social impairment has not been shown. 

8.  At the time of the October 2011 reduction, the Veteran did not meet the statutory threshold percentage requirements for SMC and did not have a single disability rated as 100 percent disabling.

9.  Since October 1, 2011, due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for an initial disability rating in excess of 30 percent for diverticulitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327 (2015).

3.  The reduction of the 100 percent rating to a 70 percent rating for PTSD was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9411 (2015).

4.  Since October 1, 2011, the criteria for a disability rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

5.  At the time of the 2011 reduction, the criteria for SMC under 38 U.S.C.A. § 1114(s) were not met, and so discontinuation of these benefits effective October 1, 2011, was proper.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2015).

6.  The criteria for entitlement to TDIU from October 1, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter dated in April 2012 satisfied the duty to notify provisions for the service connection issue.  

The appeal of the diverticulitis issue arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

Regarding the reduction issues, the Veteran was notified of the RO's intent to reduce the assigned PTSD rating to 70 percent, and to discontinue SMC, by a May 2011 letter.  By that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105(e), (i) (2015).  

Regarding the increased rating claim, a standard notice letter was not sent as the RO sua sponte addressed an increased rating claim subsequent to the reduction.  In any case, the Veteran has shown actual knowledge of what is needed to substantiate a higher rating as the rating criteria was set forth in the reduction for PTSD.  Thus, additional notice is not necessary for this aspect of the appeal.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in November 2008, December 2010, and October 2013.  The examinations, taken together, are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection for Joint Pain

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may also be established, however, for a current disability on the basis of a presumption.  See, e.g., 38 U.S.C.A. §§ 1101 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).  When a veteran served continuously for ninety (90) or more days during a period of service, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Id. 

For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness like chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness); and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.   

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi-symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include "joint pain," which is exactly the Veteran's claim.  38 C.F.R. § 3.317(b). 

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The Board will first consider the claim of service connection for an undiagnosed illness manifested by diffuse joint pains on a presumptive basis under § 3.317, then on a presumptive basis under §§ 3.307 and 3.309, and finally on a direct basis. 

The Veteran's DD Form 214 shows he was awarded both the Southwest Asia service medal with two bronze stars and the Kuwait Liberation medal.  It notes that he served in Southwest Asia from September 1990 to March 1991.  The Board accepts that he is a qualifying Persian Gulf veteran under 38 C.F.R. § 3.317(e). 

Service treatment records note multiple knee pain complaints of the Veteran beginning in 1993.  Bilateral patella tendonitis was diagnosed in service.  Service connection is currently in effect for patella tendonitis of the left knee and for patella tendonitis of the right knee with degenerative joint disease.  Following service in November 2000, the Veteran reported neck pain for the past four years.  A cervical spine x-ray was unremarkable.  Service connection for neck stiffness was denied in a June 2001 rating decision.  

On VA Gulf War general medical examination in October 2013, the only joint complaints reported by the Veteran were knee/lower leg.  The examiner noted the bilateral knee pathology and that it was service connected.  There were no other joint symptoms or findings noted.  

Thus, the only joint disability identified on VA examination involves the knees, and service connection is already in effect for bilateral knee disabilities.  

The Board finds no qualifying chronic disability to establish a grant of service connection under § 3.317(a).  A qualifying chronic disability can only be an undiagnosed illness or a medically unexplained chronic multisymptom illness (chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders). See § 3.317(a)(2)(i).  The Veteran has not been diagnosed or shown to have one of these medically unexplained chronic multisymptom illnesses.  As a result, the Board finds that service connection for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted. 

There is no competent evidence showing that a disability manifested by joint pains (other than the knees) is directly related to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board finds the Veteran has been inconsistent on the issue of chronicity and the evidence of record does not otherwise show that a disability manifested by diffuse joint pains had its onset in service. 

The Board does not find competent evidence of present disability of any other joint. No general joint disability, such as rheumatoid arthritis, has been shown.  See Brammer, 3 Vet. App. at 225.  As a result, the Board finds that service connection on a direct basis for an individual joint disability or diffuse joint pains throughout the body due to an undiagnosed illness is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Rating of Diverticulitis

Service connection for diverticulitis was granted in an October 2013 rating decision.  An initial 30 percent rating was assigned under Diagnostic Code 7327 effective March 27, 2012.  The Veteran disagreed with the initial rating.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

A CT of the abdomen and pelvis in November 2011 showed a few scattered diverticula near the hepatic flexure with mild inflammation consistent with diverticulitis.  There was no evidence of perforation or abscess formation.  In December 2011 the Veteran was treated for diarrhea with Imodium and Flagyl.  Later that month he was seen in the ER with complaints of left upper abdominal pain and inability to keep food down for 25 minutes prior to arrival.  The assessment was constipation and the Veteran was treated with a Fleet enema.

On VA examination in October 2013, the Veteran reported having occasional tarry, sticky stools.  He also described a feeling of a left lower quadrant knot.  He had alternating diarrhea and constipation but continuous medication was not needed for his symptoms.  The Veteran was described as mildly anemic.  The examiner noted frequent episodes of bowel disturbance with abdominal distress, and more than seven episodes of exacerbations and/or attacks of the intestinal condition in the past 12 months.  He had no weight loss associated with his condition.  The Veteran did not have malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  The examiner stated that the intestinal condition impacted the Veteran's work in that it caused inconvenience with episodes of abdominal pain and diarrhea several times per week.  

The Veteran's service-connected gastrointestinal disability is evaluated under Diagnostic Code 7327, which directs that diverticulitis be rated as irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or ulcerative colitis (Diagnostic Code 7323), depending upon the dominant disability picture.  The RO has evaluated the condition under the criteria of Diagnostic Code 7319, irritable colon syndrome.  This is an appropriate selection as this is the dominant disability.

Diagnostic Code 7323, for ulcerative colitis, depends upon showings of varying degrees of malnutrition, anemia, general debilitation of health, and the presence of liver abscesses.  While mild anemia has been noted, none of the other signs and symptoms are noted by doctors or reported by the Veteran, and hence the picture presented does not merit evaluation under Diagnostic Code 7323.

Adhesions of the peritoneum, under Diagnostic Code 7301, are rated based upon physical obstructions of the intestines, with colic, nausea, or vomiting, following organ based injury.  Here, there is no shown obstruction, nor are organs such as the appendix involved.  There are no ulcers, and while the Veteran reported episodes of nausea and vomiting, as adhesions of the peritoneum with definitive partial obstruction shown by x-ray (necessary for a 50 percent rating) has not been clinically shown, the application of Diagnostic Code 7301 is not appropriate.

Diagnostic Code 7319, for irritable colon syndrome, provides a maximum schedular rating of 30 percent, the currently assigned evaluation.  This is assigned for severe impairment, marked by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  As the maximum schedular evaluation is assigned under the Diagnostic Code that best reflects the manifestations of the disease, this is the higher schedular rating possible; thus, a higher initial schedular rating is not warranted.

Consideration has been given to the need for extraschedular evaluation.  If a schedular evaluation is inadequate, VA must refer the claim to the Chief Benefits Director or the Director, Compensation, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the listed schedular criteria for assignment of the current 30 percent evaluation fully and fairly consider the Veteran's symptomatology and functional impairment.  The disability picture presented is not unusual or exceptional, and the schedule includes (under other diagnostic codes) accommodation for differing disability presentations.  Thus, no extraschedular referral is warranted.

In sum, there is no doubt to be resolved as the preponderance of the evidence is against the claim.  An initial evaluation in excess of 30 percent for service-connected diverticulitis at any point from March 27, 2012, is not warranted.

      
IV. Propriety of Reduction and Current Rating for PTSD

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 U.S.C.A. § 5112 (West 2014) 38 C.F.R. § 3.105(e) (2015).

In this case, a May 2011 letter provided the Veteran with appropriate notice of a proposed reduction of his PTSD rating from 100 percent to 70 percent.  The Veteran did not provide any evidence or argument during the ensuing 60 day period.  He did not request a predetermination hearing.  A July 2011 rating decision then effectuated the proposed reduction, effective from October 1, 2011.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's PTSD rating was procedurally in accordance with the provisions of 38 C.F.R. § 3.105. 

Records in the claims file show that service connection for PTSD had been in effect for the Veteran since June 11, 2003.  A 30 percent initial rating was in effect from that date.  The 100 percent disability rating was granted by an August 2007 rating decision, and was effective from May 4, 2007.  Accordingly, the pre-reduction 100 percent disability rating for PTSD was in effect for less than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the special provisions pertaining to reductions of ratings that have been in effect for five years or more under 38 C.F.R. § 3.344 (a) and (b) are not applicable to this case.  Instead, 38 C.F.R. § 3.344(c) applies.

PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411, which states that PTSD is to be rated under the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

As noted in the August 2007 rating decision, the pre-reduction 100 percent disability rating was based essentially upon evidence showing that the Veteran had been hospitalized in April 2007 for suicidal ideation, and on findings from a May 2007 VA examination that noted the Veteran stayed at home mostly to himself, had nightmares, intrusive memories, hypervigilance, isolation, avoidance, and had been suicidal a couple of weeks earlier.  The Veteran's wife had left him and taken his children, and he felt alone.  The examiner assigned a Global Assessment of Functioning (GAF) score of 45.  

A November 2008 VA examination found that the Veteran had cut off social ties and had a fragile relationship with his girlfriend.  The examiner noted severe anxiety/suspiciousness, and fairly severe concentration problems.  A GAF score of 35 was assigned.  The RO continued the 100 percent rating based on these examination findings.

The RO's proposed reduction was initially triggered largely by findings expressed in VA outpatient mental health records and on a December 2010 VA examination.  An August 2010 mental health note noted that the Veteran's depression and anxiety were under control, he had attended a neighborhood watch meeting, and he was getting along well with his girlfriend.  His sleep was fine and the Veteran denied suicidal or homicidal ideation.  He was alert and fully oriented, and his thoughts were coherent, organized, goal-directed and logical.  Speech was within normal limits.  A GAF score of 63 was assigned in August 2010.

During a VA examination in December 2010, the Veteran reported irritability, difficulty sleeping, hypervigilance, and difficulty concentrating.  He reported that he tended to isolate himself and only left his house once per week.  He was afraid to seek further employment.  He reported that medications had made him less angry and more mellow.  He was able to take care of his daily activities.  He was engaged to be married and had a good relationship with his children.  On examination, he was pleasant, with a depressed and anxious mood.  His affect was restricted.  Speech was normal in tone, rate, and content.  His thoughts were organized and logical; there was no evidence of psychosis.  The Veteran denied any current suicidal or homicidal ideas.  There was some difficulty with concentration.  Panic attacks were absent.  The examiner noted a GAF score of 55.  The examiner stated that the Veteran's PTSD symptoms caused deficiencies in most areas, including inability to maintain and establish effective relationships, difficulty in adapting to stressful situations, near-continuous depression and occasional suicidal ideation.  His prognosis was fair.  

Another VA examination was conducted in October 2013.  Although this was after the reduction, went into effect, the Board will describe the results.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he had attempted to complete a certificate for the EMT profession but had dropped out after four days because of social irritability and social anxiety.  He had not worked since 2007 and was not seeking work at this time.  The Veteran reported major increases in his experience of hypervigilance, general sense of fear, and anxiety since the 2010 examination.  He had not been hospitalized since the 2010 examination.  There were no major changes in his social, marital, or family functioning since December 2010.  He admitted to occasional thoughts of suicide but stated he had not seriously considered taking his life in the last 10 years.  On examination, the Veteran was well-groomed, cooperative, and fully oriented.  Mood was euthymic and affect was stable.  Speech was spontaneous, articulate, and easily understood.  There was no evidence of hallucinations, delusions, or psychoses.  The Veteran denied history of suicide attempts and denied current suicidal ideation.  The GAF score was 50.  

A veteran's disability rating shall not be reduced unless an actual improvement in the disability is shown to have occurred.  In every rating reduction case, the Board must not only determine "that an improvement in a disability has actually occurred, but also that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  

Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 100 percent disability rating versus the demonstrated symptomatology demonstrated since that time, the Board concludes that the evidence does show actual improvement in the Veteran's condition which justifies the effectuated reduction of the disability rating from 100 percent to 70 percent.

In support of the foregoing conclusion, the Board acknowledges that the evidence indicates that there has been some waxing and waning of the Veteran's PTSD symptoms since the time that the initial 100 percent disability rating was assigned.  Nonetheless, the Board finds that the evidence shows that, since the time that the 100 percent disability rating was assigned, the Veteran's symptoms were generally diminished in severity to the extent that the Veteran was able to maintain a relationship with his children and his girlfriend/fiancée, and that the evidence demonstrated improvement in his reported symptoms of depression and anxiety, less anger, and some increase in social activity.  These changes reflect an actual improvement in the Veteran's ability to function under the ordinary conditions of daily life.  

The Board also notes that, whereas the Veteran's demonstrated symptoms appeared to warrant the assignment of a GAF score of 45 at the time that the pre-reduction 100 percent rating was assigned, and a 35 in November 2008 while the 100 percent rating was in effect, the GAF scores assigned afterwards ranged from 55 to 63.  Even many years later, the GAF score was 50 at the October 2013 examination.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

According to the DSM-IV, GAF scores which range from 61 to 70 denote mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score falling in the range of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Indeed, and as pointed out earlier, the recorded GAF scores reflect a clear increasing trend which, when considered in conjunction with the other evidence outlined above, is reflective of general improvement in the Veteran's symptomatology.

After considering the pertinent evidence, as detailed above, the Board finds that the RO's July 2011 rating action to reduce the Veteran's disability rating for his PTSD from 100 percent to 70 percent, effective from October 1, 2011, was proper.  To that extent, this appeal is denied.

The evidence also does not demonstrate the criteria for a 100 percent rating since the time of the reduction.  The October 2013 VA examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Those findings correspond to the criteria for a 30 percent rating under Diagnostic Code 9411 and are not indicative of total occupational and social impairment.  

As noted previously, the December 2010 VA examiner stated that the Veteran's PTSD symptoms caused deficiencies in most areas, including inability to maintain and establish effective relationships, difficulty in adapting to stressful situations, near-continuous depression and occasional suicidal ideation.  Those findings correspond to the criteria for a 70 percent rating.  

The record does not reflect that the Veteran's PTSD symptoms more closely approximate those detailed in the criteria for a 100 percent rating, specifically: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self of others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

There is no history of violence against others and there is no basis for a finding that the Veteran is a persistent danger to himself or others or has exhibited grossly inappropriate behavior.  Likewise the Veteran has been consistently shown to be fully oriented; there is no showing that he has disorientation to time or place or memory loss for names of close relatives or his own name.  There is no showing of inability to perform activities of daily living; the Veteran has been shown to be adequately dressed.  The Veteran has reported a good relationship with his children and that he has a girlfriend and/or is engaged to be married.

Based on these findings, the Board does not find that the Veteran's PTSD has manifested in total occupational and social impairment since the time of the reduction.  Instead, the record demonstrates deficiencies in most areas as contemplated by the current 70 percent rating.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1) , which govern the assignment of extraschedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's PTSD is so exceptional or unusual such as to warrant referral for the possible assignment of a higher rating on an extraschedular basis.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic codes for evaluating mental disorders include a non-exhaustive list of examples of impairment levels to as high as total impairment.  Therefore, the manifestations of psychiatric symptoms are contemplated.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Furthermore, the Board does not find that the Veteran's disability picture is so exceptional to warrant referral under these provisions when his service-connected disabilities are considered in the aggregate. 


V. Propriety of Discontinuance of SMC

As an initial matter, the Board notes that greater protections have been established for benefits which have been in effect for five years or more.  38 C.F.R. § 3.344(c). In this case, however, the Veteran was in receipt of SMC housebound benefits from May 4, 2007, to October 1, 2011, which is less than five years.  Thus, these provisions do not apply.

The Veteran was originally granted SMC under 38 U.S.C.A. § 1114(s) in an August 2007 rating decision.  Entitlement was discontinued effective October 1, 2011, because the Veteran failed to meet the statutory threshold percentage requirements.  See July 2011 rating decision.

In order to qualify for SMC at the § 1114(s) level, the Veteran must have a single service-connected disability rated 100 percent and either: (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities.  Permanently housebound means the Veteran is substantially confined, as a direct result of a service-connected disability or disabilities, to his dwelling or the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the service-connected disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

At the time of his original grant of SMC, the Veteran had a 100 percent rating for PTSD and additional disabilities of combined tension and migraine headaches (50 percent), patella tendonitis of the left knee (10 percent), and patella tendonitis and degenerative joint disease of the right knee (10 percent) which combined for a rating of 60 percent.  After the reduction of the rating for PTSD from 100 percent to 70 percent, discussed above, the Veteran no longer had a single service-connected disability rated 100 percent.  Thus, he no longer met the statutory threshold percentage requirements.  See 38 C.F.R. § 3.350(i)(1).

Nevertheless, this level of SMC may still be awarded if the record shows one disability rated 100 percent and that the Veteran was permanently housebound by reason of service-connected disabilities.  See 38 C.F.R. § 3.350(i)(2).  However, since the Veteran did not have one disability rated 100 percent, there is no need to consider whether he was permanently housebound.  

Based on the above, the Veteran did not satisfy the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) at the time of their discontinuation on October 1, 2011. Thus, this discontinuation was proper and the Veteran's appeal of the propriety of the reduction is denied.

VI. TDIU

The record raises the question of whether the Veteran's service-connected disabilities, taken together, render him unable to secure or follow a substantially gainful occupation.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Here, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis as he has, since October 1, 2011, the following service connected disability ratings:  PTSD, 70 percent; combined tension and migraine headaches, 50 percent; diverticulitis, 30 percent; patella tendonitis of the left knee, 10 percent; and patella tendonitis and degenerative joint disease of the right knee, 10 percent.  His combined rating is 90 percent since October 1, 2011.

The record shows that the Veteran last worked as a pathology assistant at Womack Army Medical Center for five years ending in 2007.  On a December 2010 VA examination the Veteran reported that he left his job due to PTSD symptoms and had not attempted to work since.

The October 2013 VA examiner stated that diverticulitis impacted the Veteran's work in that it caused inconvenience with episodes of abdominal pain and diarrhea several times per week.  The examiner stated that the Veteran's bilateral knee disability made it harder than normal to function at work.  

On the VA psychiatric examination in October 2013, the Veteran reported that he had attempted to complete a certificate for the EMT profession but had dropped out after four days because of social irritability and social anxiety.  He had not worked since 2007 and was not seeking work at this time.  

The record does not contain a comprehensive examination taking into account the combined effect of all the Veteran's service-connected disabilities on his ability to work.  Nevertheless, he has multiple significant service connected disabilities which combine to a 90 percent schedular rating, and the evidence has consistently noted that he has not worked during the appeals period.  

The Veteran's service-connected PTSD, bilateral knee conditions, and diverticulitis have been described as significantly affecting his ability to work, while the 50 percent rating for his headache disability is itself based upon a finding of severe economic inadaptability.  Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities taken together render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU rating since October 1, 2011, the date when the schedular rating became less than 100 percent.  


ORDER

Service connection for joint pain to include as due to undiagnosed illness is denied.

An initial disability rating in excess of 30 percent for diverticulitis is denied.

The reduction of the disability rating for PTSD from 100 to 70 percent effective October 1, 2011, was proper; the appeal of this issue is denied.

A disability rating in excess of 70 percent for PTSD is denied.

The discontinuation of SMC under 38 U.S.C.A. § 1114(s) (housebound) from October 1, 2011 was proper; the appeal of this issue is denied.

A TDIU from October 1, 2011 is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


